In an action to foreclose a mortgage, defendant Margaret Davis appeals from an order of the Supreme Court, Kings County, entered March 5, 1979, which, inter alia, granted plaintiff’s motion to dismiss her answer and affirmative defense. The appeal brings up for review so much of a further order of the same court, dated March 26, 1979, as, upon reargument, adhered to the original determination. Appeal from the order entered March 5, 1979 dismissed as academic, without costs or disbursements. That order was superseded by the order granting reargument. Order dated March 26, 1979 affirmed insofar as reviewed, without costs or disbursements. The points raised by appellant are utterly devoid of any merit. Mollen, P. J., Titone, O’Connor, Cohalan and Margett, JJ., concur.